United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2773
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Craig O. Copley,                         *
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: March 1, 2007
                                 Filed: March 19, 2007
                                  ___________

Before COLLOTON, BRIGHT, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Craig Copley appeals an order of the district court finding that he is suffering
from a mental disease or defect rendering him mentally incompetent to assist properly
in his defense, and committing him to the custody of the Attorney General pursuant
to 18 U.S.C. § 4241(d). By order dated January 19, 2007, while retaining jurisdiction
over the appeal, we remanded the case to the district court for the limited purpose of
taking testimony by videoconference from a forensic psychologist, Dr. Christine
Scronce, who had examined Copley. The district court convened a hearing and
received the testimony. During the hearing, when Dr. Scronce gave her opinion that
Copley suffered from a mental illness, Copley became verbally abusive of both Dr.
Scronce and the court, and demanded to leave the proceedings. The court permitted
Copley to leave the courtroom and arranged for him to listen to the remainder of the
hearing from a holding cell, while Copley’s counsel remained in the courtroom and
cross-examined Dr. Scronce.

      On February 21, 2007, the district court filed a supplemental order, finding by
a preponderance of the evidence that Copley is presently suffering from a mental
disease or defect rendering him mentally incompetent to the extent that he is unable
to understand the nature and consequences of the proceedings against him or to assist
properly in his defense. See 18 U.S.C. § 4241(d). Having carefully reviewed the
record, we conclude that the district court’s finding is not clearly erroneous, see
United States v. Santos, 131 F.3d 16, 20 (1st Cir. 1997) (standard of review), and we
therefore affirm its order of June 22, 2006, as supplemented by the order of February
21, 2007. See 8th Cir. R. 47B.1
                             ______________________________




      1
        Copley has tendered a pro se document dated February 19, 2007, but it is
Eighth Circuit policy that we do not consider pro se filings when a party is represented
by counsel. United States v. Martin, 59 F.3d 767, 768 n.2 (8th Cir. 1995). We see
nothing in that document, moreover, that would change our view concerning the
district court’s finding on competency.

                                          -2-